                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:17-cv-485-FDW

DANNY R. HEMBREE, JR.,                    )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                         ORDER
                                          )
FNU BRANCH, et al.,                       )
                                          )
            Defendants.                   )
__________________________________________)

        THIS MATTER comes before the Court on Defendants’ Motions for Summary Judgment,

(Doc. Nos. 88, 97). Also pending is a Motion for Extension of Time, (Doc. No. 101), filed by the

pro se Plaintiff.

        I.      BACKGROUND

        Pro se incarcerated Plaintiff’s Amended Complaint, (Doc. No. 62), passed initial review

against Defendants Branch and Whitlock for the use of excessive force; against Defendants Allie

and Flitt for deliberate indifference to a serious medical need; against Defendants Branch, Carter,

Hughes, Kim, Long, and Whitlock for unwanted medical care; and against Defendant Cloninger

on supervisory claims. The Court also exercised supplemental jurisdiction over Plaintiff’s claims

of North Carolina assault, battery, and negligence.

(1)     Amended Complaint (Doc. No. 62)

        In the Amended Complaint which Plaintiff declares to be true to “the best of [his] belief

and knowledge,” (Doc. No. 62 at 16), Plaintiff alleges that he was transported from Central Prison

to the Gaston County Jail on March 9, 2016. Plaintiff was questioned by the intake deputy,

Sergeant Price, upon arriving at the Jail with regards to his health status and medical needs



                                                1
including medications. Plaintiff told Price that he has stage-4 liver disease, diabetes, neuropathy,

and a heart ailment. He complained of shortness of breath, body aches, and pains. Price told

Plaintiff that he would be seen by medical within a few days as a routine matter. NCDPS officers

turned over Plaintiff’s medications including Neurontin, which had been prescribed by Dr. Vincent

Wilson at Central Prison, as well as the medical protocol instructing the Jail how and when to

administer Plaintiff’s medications. Plaintiff was issued Jail clothes and a bedroll and was assigned

a cell by a classification officer.

        Between one and three hours later, Plaintiff was escorted to medical for a routine intake

screening by Nurse Allie. Nurse Allie told Plaintiff that Dr. Flitt had denied administration of

Plaintiff’s Neurontin used to treat Plaintiff’s extremely painful neuropathy because it is one of the

non-narcotic drugs that Flitt had banned from use in the Jail. Plaintiff asked for ibuprofen or

Tylenol for his body aches, pains, and low-grade fever. Allie told him that she would call Dr. Flitt

to ask about Plaintiff’s request but that they usually did not treat low-grade fever. Plaintiff was

then escorted back to his cell.

        Approximately 16 hours later, Plaintiff was advised over the intercom system by a female

deputy that he needed to see the nurse in medical to have his sugar checked. Plaintiff told the

deputy that he was he was refusing all medical treatment until Dr. Flitt approved the Neurontin.

The deputy said that Plaintiff could not refuse medical treatment because he was in jail. Plaintiff

reiterated that he would continue to refuse all medical treatment at the Jail until Dr. Flitt agreed to

administer the prescribed Neurontin.

        Five or 10 minutes later, Deputies Branch and Whitlock entered Plaintiff’s cell while

Plaintiff was lying passively on the bottom bunk. Branch and Whitlock told Plaintiff to get up

because he was going to medical to see the nurse. Plaintiff stated that he did not need to see the



                                                  2
nurse because he was refusing medical treatment until Dr. Flitt agreed to provide his prescribed

medication. Branch and Whitlock grabbed Plaintiff by his arms, “violently snatched” him off of

his bunk to a standing position, and deliberately forced him into the wall headfirst, causing a 3 ½

inch laceration to his eyebrow which bled profusely. (Doc. No. 62 at 6). This entire interaction

took less than 30 seconds. Emergency medical care was needed to stop the bleeding. Plaintiff also

suffered a large contusion on the right side of his face, eye, and injury to his neck and shoulder

that had to be treated upon Plaintiff’s return to Central Prison several days later. At no time did

Plaintiff attempt to assault or batter Branch and Whitlock in any way or attempt harm any Jail

employee. Plaintiff was handcuffed behind his back as his face bled profusely, was roughly

handled, and forced by Branch and Whitlock to go to the medical department against his will where

he was “further assaulted” by Nurse Kim Carter. (Doc. No. 62 at 8).

       Sergeant Hughes (holding a digital camera), Deputy Jennifer A. Long, and Nurse Kim

Carter were at the medical department when Plaintiff arrived there. Nurse Carter directed Deputies

Branch and Whitlock to put Plaintiff in a chair where they forcefully restrained him. Nurse Carter

cleaned and treated Plaintiff’s facial laceration. Plaintiff was covered in blood was in a lot of pain

which caused him to be emotional and loudly express his feelings by using profanity. Plaintiff told

Nurse Carter that he was refusing all medical care, however, she said that he could not refuse and

that she had an obligation under the health codes to clean up the blood and stop the bleeding to

prevent danger from blood-borne pathogens. Plaintiff said “fine, go ahead” but to stop bothering

him after the wound was cleaned and stopped bleeding. (Doc. No. 62 at 9). Nurse Carter said she

intended to check Plaintiff’s vital signs and take a blood sample from his finger to check his sugar,

but Plaintiff stated “no, you[‘re] not, I do not consent to any further treatment, once your through

cleaning my eyebrow.” (Doc. No. 62 at 9). Nurse Carter put a blood pressure cuff on Plaintiff’s



                                                  3
arm against his will while he was handcuffed and restrained by Branch and Whitlock. Nurse Carter

attempted to take Plaintiff’s temperature but Plaintiff refused to open his mouth. At this point,

Plaintiff had informed Nurse Carter several times that he was making a competent, informed

decision to refuse all medical treatment at the Jail due to their refusal to provide his prescribed

medication. Nurse Carter threatened to have Branch and Whitlock strip him and restrain him while

she took his temperature rectally if he would not cooperate. Plaintiff opened his mouth for Nurse

Carter to take his temperature orally under duress. At this point, Nurse Carter went behind

Plaintiff’s back and pricked his finger for a blood test against Plaintiff’s will. Plaintiff was

forcefully escorted back to his cell by Branch and Whitlock, under the direct supervision of

Sergeant Hughes.

       Plaintiff remained at the Jail for approximately seven to 10 days after the assault, battery,

and denial of medication. He continued to refuse medical care during that time but was not

assaulted further. Dr. Flitt continued to refuse to follow Plaintiff’s prescribed medical protocol and

refused to dispense his medication, which resulted in extreme, intense, and unnecessary pain.

       Plaintiff returned to Central Prison on March 17, 2016. At that time, he was screened by

medical staff whom he advised that he had been assaulted, battered, and denied prescribed

medication by the Gaston County Sheriff. Plaintiff was treated by his long-term primary care

physician, Dr. Wilson, within 72 hours after he was referred to Central Prison’s urgent care unit.

Dr. Wilson treated Plaintiff’s neck, back, and facial injuries with ibuprofen and instructed him on

how to help speed his recover and prevent further damage. Plaintiff was also started back on all of

his medications including Neurontin for his extremely painful neuropathy. Plaintiff was later

treated by mental health professionals for a sleep disorder, depression, anxiety, and PTSD that was

exacerbated by the attack by Branch and Whitlock. Plaintiff is still suffering PTSD symptoms from



                                                  4
their actions.

        Plaintiff seeks declaratory judgment, injunctive relief, compensatory and punitive

damages, a jury trial, any and all other relief that the Court deems proper.

(2)     Defendants Branch, Cloninger, Hughes, Long, and Whitlock

        (A)      Motion for Summary Judgment (Doc. No. 88)

        Defendants argue that the evidence, including body camera footage, shows that no Eighth

Amendment violation occurred and Defendants only used the force that was reasonably necessary

to obtain compliance with lawful orders. The administered medical treatment was necessary and

Plaintiff was allowed to refuse further treatment after medical personnel assessed his condition.

The Sheriff did not fail to protect Plaintiff and the policies and training were adequate. Defendants

are entitled to qualified immunity, public officers immunity, and governmental immunity.

        (B)      Plaintiff’s Response (Doc. No. 102)1

        Plaintiff argues that he was “manhandled” when he refused to go to medical and that his

head was bounced off a cell wall, resulting in an injury that required medical attention that day

and still causes short-term memory loss, PTSD, a sleep disorder, and headaches. (Doc. No. 102 at

2). Plaintiff claims that he is frail and mentally ill and admits he vocally resisted but “steadfastly

denies any physical resistance.” (Doc. No. 102 at 3). Plaintiff did not think he was given a lawful

order to go to medical as he was refusing all care. The bodycam shows that Plaintiff was not

physically resisting and that 29 seconds elapsed between Branch and Whitlock’s entry into the cell

and departing after assaulting and handcuffing Plaintiff. Defendants should have taken a few

seconds to explain to Plaintiff that he could refuse medical care in medical, which would have

rendered the use of force unnecessary. There are numerous disputes of material fact, which is made


        1
            The Court entered an Order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), notifying
Plaintiff of the importance of responding to Defendant’s Motion and the applicable legal standard. (Doc. No. 93).

                                                       5
clear by the bodycam footage and conflicting statements by Plaintiff and Defendants. Plaintiff was

never combative and the use of force by Branch and Whitlock was unnecessary and malicious.

There was no need for force because this was not an emergency situation and Plaintiff was lying

passively on his bunk. Plaintiff was not given the chance to comply and the officers’ actions

escalated the situation. Qualified immunity does not apply because Plaintiff had the clearly

established right to be free from the use of excessive force. Sheriff Cloninger and Sergeant Hughes

were responsible for the training, supervision, and actions of their subordinates when Plaintiff was

assaulted in his cell. Plaintiff filed a grievance with the Jail and there was never follow-up. Where

federal claims are upheld, state claims are likewise upheld. There was no justification for

Defendant’s actions and the use of force was malicious and without provocation. Public officer

immunity is not appropriate because Branch and Whitlock acted with malice outside the scope of

their duties. Governmental immunity does not apply because the Defendants are individually liable

for their actions.

         (C)    Defendants’ Reply (Doc. No. 103)

         Plaintiff simply disagrees with Defendants’ evidence and dislikes the video footage. He

makes assumptions about Defendants Branch and Whitlock’s motives or awareness in the face of

videos and affidavit testimony from Defendants as to their rationale and motives, none of which

support Plaintiff’s claims. Plaintiff’s affidavit simply indicates he does not agree with Defendants’

affidavits or evidence. But he presents no evidence to refute Defendants’ evidence. Plaintiff claims

there is other video footage reflecting Branch and Whitlock’s state of mind at the time of the cell

incident, albeit after the cell extraction. However, transcription of the body cam video and body

cam footage are before this court, which show all interactions with Plaintiff during the events at

issue.



                                                 6
       Plaintiff misapprehends the distinction between going to medical for assessment or other

purposes from obtaining medical treatment. Evidence makes it clear that Plaintiff was to go to

medical, where he could and did refuse treatment beyond wound care and assessment. Passage of

time is not of significant relevance to the actions taken to obtain Plaintiff’s compliance. When

detention officers allow time to pass, the likelihood of escalation rises. Once a determination was

made that Plaintiff was verbally and physically refusing to comply, it was reasonable to use hands

to extract Plaintiff from his cell before escalating further. There is evidence of good faith rationale

for Whitlock and Branch’s actions and Plaintiff has not presented competent evidence to the

contrary. Plaintiff has failed to raise genuine factual dispute in the face of the Defendants’ forecast

of evidence. The only reasonable conclusion the court can reach is that Defendants’ actions were

reasonable under the circumstances, there is no culpable state of mind, and the use of force was

applied in a good faith effort to maintain or restore discipline and not maliciously or sadistically

to cause harm. Plaintiff’s assertion that liability extends to Cloninger and Hughes is meritless and

without factual support. Plaintiff did not respond to Long’s Motion for Summary Judgment.

(3)    Defendants Carter and Flitt

       (A)     Motion for Summary Judgment (Doc. No. 97)

       Plaintiff alleges that Flitt refused to administer Neurontin pursuant to his prescription but,

by the time the issue of Plaintiff’s medications came to Flitt’s attention, Plaintiff had refused all

medical care including Neurontin. No evidence supports Plaintiff’s claim.

       Plaintiff alleges that Carter subjected him to unwanted medical treatment, however,

Plaintiff told the intake nurse that he was diabetic and he had a low-grade fever. Plaintiff was

scheduled for follow-up the next day because of these issues. He refused all medical treatment

upon arriving at medical but then agreed that Carter could treat his forehead laceration. She took



                                                  7
his blood pressure, temperature, and pricked his finger to see if diabetes and fever affected his

ability to make an informed decision about medical care. When the tests were within acceptable

limits, Carter immediately noted in the record that Plaintiff was refusing all further medical care

and Plaintiff was dismissed. Because of the refusal, Plaintiff received no further medical treatment

at Gaston Jail. Carter exercised her professional medical judgment in conducting three simple,

minimally invasive tests to determine Plaintiff’s capacity to consent or refuse further medical

treatment. There was a clear and rational penological interest in determining capacity. The

screening examination was a necessary preliminary step in determining Plaintiff’s capacity and

did not violate Plaintiff’s constitutional rights.

        Plaintiff’s North Carolina claims for assault and battery based on the medical tests done by

Carter should be dismissed because the actions were reasonably related to a legitimate penological

interest and were within the scope of Carter’s professional judgment as a nurse. These actions were

done without malice or ill will, but rather, she believed they were medically necessary to provide

adequate care.

        (B)      Plaintiff’s Response (Doc. No. 104)2

        Plaintiff was told in medical 14 hours before the March 10, 2016 incident with Branch and

Whitlock that he would not get Neurontin while he was at the Jail at the direction of Dr. Flitt, and

that he would not get ibuprofen for body aches or a low grade fever. Plaintiff told Branch and

Whitlock that he was refusing all medical and that he did not want to go to medical. They banged

Plaintiff’s head into the cell wall, causing a cut that bled profusely then forcibly took him to

medical where Plaintiff allowed Nurse Carter to treat the laceration. Plaintiff then informed Carter

that he was refusing all further medical treatment until he received the Neurontin. Carter


        2
            The Court entered an Order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), notifying
Plaintiff of the importance of responding to Defendants’ Motion and the applicable legal standard. (Doc. No. 99).

                                                       8
nevertheless took his temperature, a finger stick, and a blood pressure test against his will while

being held down. Plaintiff remained at the Jail for several more days while he continued to refuse

medical treatment. Plaintiff never got his Neurontin at the Jail.

       Defendant Flitt attempts to evade responsibility for Plaintiff not being given Neurontin by

saying he never addressed the issue. This argument fails in light of the policy of Flitt not allowing

the use of Neurontin in the Jail. The medication was prescribed by NCDPS to treat severely painful

neuropathy. Flitt’s policy of not allowing Neurontin in the Jail caused unnecessary and wanton

pain until he returned to NCDPS. Judge Beal had to previously issue a court order that Gaston Jail

follow NCDPS medical protocol under penalty of contempt of court.

       The argument that an initial examination is needed to determine capacity to refuse

treatment fails because this was not Plaintiff’s initial examination; it was his third examination

over 23 hours, including the health screening on March 9 and further treatment 14 hours later.

Plaintiff was told he would not receive his Neurontin and that they usually do not treat low-grade

fevers which they already knew Plaintiff had. Plaintiff was not being treated for diabetes or high

blood pressure. Carter says she was exercising professional medical judgment but Plaintiff

contends that Carter saw that the two officers hurt him and wanted to cover it up. Plaintiff had

been at the jail almost 24 hours and there was no question of his competency until he refused

medical care.

       Plaintiff’s North Carolina claims of forced medical care stand as the actions were not

related to a legitimate penological interest and were done “out of spite.” (Doc. No. 104 at 7). Carter

must be held liable for assault, battery and negligence as must Flitt for denying Plaintiff his

Neurontin and fostering the atmosphere that pervaded Gaston medical department and Jail and

caused Plaintiff a deprivation of rights.



                                                  9
(4)    Evidence3

       (A)        Affidavit of Alan Cloninger (Doc. No. 88-1)

       Defendant Cloninger is the Sheriff of Gaston County and oversees the Gaston County Jail

and the individuals housed there. Under the authority granted to him by law, he hires individuals

to work in the jail as detention officers, including Officer Branch, Officer Whitlock, Officer Long,

and Sergeant Hughes, all of whom received the training required by the State of North Carolina,

and are state-certified Detention Officers. Sergeant Hughes is additionally state certified as a

Sheriff’s Deputy. These individuals’ certifications were in good standing, and they were up to date

on all training as of the date of the incident addressed in the Amended Complaint.

       Sheriff Cloninger has implemented policies and procedures within the Jail to maintain

order and discipline. Such policies were in place prior to and on the date of the alleged incident.

Among the policies is the Use of Force policy authorizing detention officers and sworn deputies

to use the degree of force that reasonably appears necessary under the circumstances, including to

maintain order and safety in the Jail and to defend when the use of force is used or imminent

against them. “Soft hands to escort or mere physical restraint is not considered a use of force under

the policy.” (Doc. No. 88-1 at 2). Detention officers and deputies are also authorized to use force

with their hands “to include soft hands – touching a prisoner with moderate pressure to turn, guide,

escort – and also a higher degree of hands-on such as wrestling, pulling, or bending arms of a

suspect when reasonably warranted in circumstances including handcuffing, to obtain compliance

with lawful orders, cell extraction or to restore and maintain order.” (Doc. No. 88-1 at 2). If

prisoners fail to follow a direct order, such as to present to the nurse’s station, “it is policy that

detention officers are to enforce the order and obtain compliance of the prisoner, including



       3
           This section is not exhaustive.

                                                 10
extraction from the cell and escort to the nurse’s station and if necessary, use a reasonable amount

of force to obtain compliance, as deemed necessary by the detention officers confronted with the

particular situation.” (Doc. No. 88-1 at 2). It is also policy that “detention officers are to assist

medical personnel at the nurses’ station to maintain or restore order, which includes reasonable

efforts to restrain a belligerent or non-compliant prisoner.” (Doc. No. 88-1 at 2).

       There is no liability insurance that waives governmental or sovereign immunity or covers

the North Carolina State claims of assault, battery, or negligence alleged by Plaintiff. (Doc. No.

88-1 at 3).

       Dr. Bruce Flitt, DO, is the Medical Doctor who is under contract with the Gaston County

Jail to provide necessary medical services to inmates. Dr. Flitt “sets medical policy and oversee[s]

medical staff and protocol.” (Doc. No. 88-1 at 3). Medical staff are not employees of the Sheriff.

Neither the Sheriff nor the Sheriff’s employees have access to inmate medical records and only

have limited information regarding a patient’s health pursuant to HIPAA.

       Sheriff Cloninger is not a medical professional and detention officers (including Sergeant

Hughes) do not have training on the appropriate medical treatment for inmates and cannot control

the plan of patient care set by medical professionals under Dr. Flitt’s direction. As Sheriff,

Cloninger has an obligation to provide prisoners with adequate medical care. Although a prisoner

may refuse medical treatment “assessment and treatment may be necessary despite a refusal of

care, when treatment is related to legitimate penological interests” such as to assess “whether the

prisoner is making a cognizant refusal of medical treatment in the jail setting to prevent the

disorder, the spread of disease and illness.” (Doc. No. 88-1 at 3). Sheriff Cloninger relies on

competent medical personnel (Dr. Flitt and his staff) to assess and determine if a prisoner is

“mentally and physically capable of making a knowing refusal of medical treatment.” (Doc. No.



                                                 11
88-1 at 3).

       Prior to the incidents alleged, Sheriff Cloninger’s staff, including Long, Whitlock, Branch,

and Hughes, had been trained in basic procedures including allowing medical personnel to assess,

rather than jailers to decide, if a refusal of medical care is appropriate or if medical care or

treatment is necessary.

       When Plaintiff, a convicted murderer and felon, was brought from prison by DPS on March

9, 2016 for a Gaston County court appearance, he went through jail intake. Then his detained

medical screening, treatment, care and concerns were handled by Dr. Flitt and his employees.

During jail intake, pursuant to custom, practice and policy, Plaintiff was asked general questions

about his medical condition and was referred for medical screening. Pursuant to jail policy, “any

medications brought from prison were turned over by DPS to Dr. Flitt. This policy is in place for

safety and security within the jail.” (Doc. No. 88-1 at 4).

       On or about March 10, 2016, “Dr. Flitt and his trained staff made a determination that

certain medical care or treatment for Plaintiff was necessary, and following jail procedure, had

Plaintiff called on the morning of March 10, 2016 through the in-cell intercom to come to the

nurses’ station.” (Doc. No. 88-1 at 4). When Plaintiff refused to comply, Officers Brank and

Whitlock were informed that Plaintiff was not complying with the order and went to Plaintiff’s

cell to escort him to the nurses’ station “pursuant to jail procedure to maintain and restore

discipline.” (Doc. No. 88-1 at 5). Officer Whitlock was wearing a body camera that recorded the

sound and visual of the incident from entry into the cell until Plaintiff concluded the visit to the

nurse’s station.

       The body cam reveals that Plaintiff refused to comply with Officer Whitlock’s verbal

command to get off his bunk and go to medical, that Plaintiff verbally challenged both jailers to



                                                 12
“take” him, and then when the officer reached to assist Plaintiff off his bunk, Plaintiff pulled his

arm away in a defiant manner, then when he was lifted off the bunk, he struggled with officers in

an area of roughly four feet between the bunk and cement wall where his eyebrow was grazed and

began to bleed, all while Plaintiff was “cussing and threatening the jailers” as he was handcuffed

and then escorted to the jail. (Doc. No. 88-1 at 5). The footage reveals that the jailers were calm

and professional at all times.

       Sheriff Cloninger employed Officer Long who was assigned on March 10, 2016 to the

medical area including the nurse’s station, and whose duties included providing safety and security

in the area and for the medical staff. Should an inmate fail to follow directives, fail to follow

procedures, or become disorderly, Officer Long has the “training and authority to use reasonably

necessary force to obtain compliance by the inmate, to restore and maintain discipline and the

peace and to prevent disturbances.” (Doc. No. 88-1 at 5). Officer Long has no specific medical

training except CPR certification.

       On March 10, 2016 at around 6:30 AM, when Plaintiff came into medical escorted by

Officers Branch and Whitlock, Nurse Kim instructed Plaintiff to sit in the chair. Video cameras in

the nurses’ station and body cam footage and photographs clearly show that Plaintiff was

disruptive and non-cooperative with jailers and the nurse. The jailers merely placed their hands on

Plaintiff’s shoulders for safety and to maintain discipline and security, while the nurse was

providing medical treatment and care deemed necessary by the medical staff. No other force was

used. Plaintiff initially objected to the nurse’s care but then acquiesced. Sergeant Hughes was

present and photographed that Plaintiff’s wound was medically treated, pursuant to jail procedure.

Body cam and video footage show that no excessive force was exerted in the presence of Sergeant

Hughes or Officer Long and Plaintiff’s medical care was necessary. There is nothing that suggests



                                                13
to Sheriff Cloninger that intervention to prevent the medical care was appropriate. Jail video and

body cam footage showing Plaintiff from the time he leaves his cell until he returns shows that

Officers Whitlock and Branch escort Plaintiff without any use of force or display of unprofessional

behavior despite Plaintiff’s recurrent verbal threats.4 None of the Defendant jailers have a history

or pattern of excessive force against inmates.

        As Plaintiff was exiting the nurses’ station, Plaintiff made known his refusal for further

medical treatment or care. From the time Plaintiff announced his refusal as he left the nurses’

station on March 10, 2016, Plaintiff consistently refused medical care and treatment until he left

the jail, although he was called to return to the nurses’ station for wound care and diabetic check.

He did not have any other cuts or exhibit any emergent episodes requiring medical assessment.

        Plaintiff was released back to the custody of NCDPS on March 21, 2016, and he was

transported back to prison. No grievances or complaints were made while Plaintiff was housed at

Gaston County Jail in March 2016.

        In order to extract a prisoner from a cell, it is not uncommon that the prisoner, as in this

case, be forcibly assisted from his bunk by two and sometimes more detention officers, handcuffed,

and then escorted from the cell by detention officers. The cell extraction performed by Officers

Whitlock and Branch is an acceptable and reasonable means, under the circumstances presented.

        Plaintiff did receive a minor cut about an inch in length during the encounter and the

officers’ actions to take him right away for medical treatment of the cut was reasonable,

appropriate, and consistent with Jail policies, where “cuts and blood require immediate medical

attention to [prevent] the spread of disease within the jail.” (Doc. No. 88-1 at 8). It is not unusual

for a prisoner to have bruises after an encounter with detention officers requiring cell extraction of


        4
            Defendant Cloninger notes that the surveillance video and body camera time stamps do not accurately
reflect the time of day, as they were not accurately synced. (Doc. No. 88-1 at 9).

                                                      14
a non-compliant prisoner.

        The incident in the jail cell was reviewed pursuant to policy and “it was determined that

the officers did not act inappropriately under the circumstances but that they acted reasonably in

response to Plaintiff’s refusal to comply with orders and to Plaintiff’s actions, and that the amount

of force used (i.e. utilizing hands without any deliberate strikes in vital areas) to obtain Plaintiff’s

compliance was justified as reasonable and necessary under the circumstances, and reveals no

indication of malice by any detention officer.” (Doc. No. 88-1 at 8). As a trained law enforcement

officer, Sheriff Cloninger’s assessment of the entire incident depicted in the body cam, video

footage, and reports of the officers involved is that “their actions were reasonable and necessary

in order to gain control of Plaintiff, to restore and maintain order in the jail, for the safety of the

medical staff, and overall jail security.” (Doc. No. 88-1 at 8).

        The decision of whether medical protocol has been followed in the medical department and

whether medical care is necessary lies within the medical discretion of medical staff.

        (B)     Affidavit of Detention Officer Whitlock (Doc. No. 88-9)

        Defendant Whitlock is a certified detention officer at the Gaston County Sheriff’s Office.

He is trained to speak as calmly as the situation allows yet remain firm and use soft hands to guide

a passive non-compliant subject as long as the subject does not become actively combative. He is

trained to use hands-on to obtain compliance of a subject or to restore order, which he may

determine pursuant to training and circumstances to require more than soft hands, to wrestle, bend

arms or pull a subject. He is trained to “use as much force as deemed reasonably necessary to

restore or maintain order, obtain compliance, or to defend actual or implied force by the subject.”

(Doc. No. 88-9 at 1-2).

        On March 10, 2016 Defendant Whitlock was in C/D control when there was a call that



                                                  15
Plaintiff had been called to medical and was refusing to go. Whitlock asked Officer Nolen if

Plaintiff “had to go to medical” and Nolen replied in the affirmative. (Doc. No. 88-9 at 2). Whitlock

and Branch met in the hallway and Whitlock activated his body camera as they approached

Plaintiff’s cell. After the cell door was opened, Whitlock advised Plaintiff to get out of bed and go

to medical. Plaintiff refused. Branch and Whitlock then stepped into the cell and Whitlock

approached Plaintiff’s bunk. Whitlock ordered Plaintiff to get up and go to medical and Plaintiff

began cursing and again refused. When Whitlock reached down to assist Plaintiff off his bunk,

Plaintiff began to pull away and attempted to grab Whitlock’s right arm. Branch and Whitlock

then pulled Plaintiff off his bunk and took him to the wall. Plaintiff kept trying to pull away while

the officers were taking him to the wall and Plaintiff sustained a cut over his right eyebrow when

he made contact with the wall. Plaintiff also began bleeding from an apparent sore on his right

arm. Branch and Whitlock placed Plaintiff’s hands behind his back and handcuffed him. Branch

and Whitlock then escorted Plaintiff to medical. En route, Plaintiff began to threaten to sue the

GCSO as well as Branch and Whitlock. Whitlock called Sergeant Hughes over the radio and asked

him to meet them at medical. Plaintiff kept pushing against Branch and Whitlock during the escort

to medical.

       Upon arriving at medical, Branch and Whitlock had to place Plaintiff in the examination

chair because Plaintiff refused to sit down. Nurse Carter began treating Plaintiff’s wounds and

Plaintiff told her that he was going to sue Gaston County and threatened Officer Branch. Sergeant

Hughes arrived and Plaintiff again stated he was going to sue and told Nurse Carter he was going

to court and “we’ll see what the jury thinks about that.” (Doc. No. 88-9 at 4). Sergeant Hughes

photographed Plaintiff after Carter treated his injuries. Branch and Whitlock began escorting

Plaintiff back to his cell and, as they stepped into the hallway, Plaintiff told Branch and Whitlock



                                                 16
that we “are getting ready to do it all over again.” (Id.). Whitlock called Sergeant Hughes and

asked him to meet them in the hallway and relayed what Plaintiff had said, which Plaintiff denied.

Plaintiff then asked if Whitlock and Branch are afraid of him. Branch and Whitlock escorted

Plaintiff into his cell and without further incident.

        At the time of the incident, Whitlock had no malice against Plaintiff. Whitlock’s actions in

using his hands against Plaintiff was because Whitlock “believed it was necessary in order to

obtain his compliance with the order to go see the nurse when he refused to go and remained in

his bunch, challenging [officers] to force him, then pulling away whenever he could in the cell and

verbally refusing to cooperate.” (Doc. No. 88-9 at 4). Prior to the incident, Whitlock had been

trained to take inmates to the medical nurses’ station when requested by medical or jail staff, or

when it appeared an emergency medical situation exists. If an inmate refuses treatment, Whitlock

has been trained to follow instructions to deliver an inmate to medical to ensure that medical

personnel can then make the determination of whether treatment is medically necessary. Whitlock

is not a trained medical professional except for CPR. At the time Whitlock went to Plaintiff’s cell,

Whitlock was unaware of the reason the nurse needed to see Plaintiff. Whitlock is also trained,

pursuant to policy, that if an inmate is injured, such as the cut Plaintiff received during the

encounter in his cell, that he is to be taken to the medical station for assessment and treatment that

the medical personnel deem necessary, which is what Whitlock did.

        (C)     Affidavit of Corporal Branch (Doc. No. 88-10)

        Defendant Branch was a certified Detention Officer at GCSO at the time of the incident.

On March 10, 2016, Branch was sitting in A/B control with Officer Nolen when Officer Long

called and said that Plaintiff needed to report to medical for examination. Branch called Plaintiff’s

cell over the intercom and asked him to get ready to go to medical. Plaintiff refused and Branch



                                                  17
told him he could not refuse. Officer Nolen called C/D control and informed Corporal McCall of

the situation. Whitlock asked for Branch to meet him in the A-Block hallway. Whitlock and Branch

met in the hall and proceeded to Plaintiff’s cell. They again informed Plaintiff that he had to report

to medical and could not refuse. Plaintiff again refused and stated they would have to drag him

there. Whitlock asked Plaintiff to get up and proceed to medical. Plaintiff again refused and started

cursing Branch and Whitlock. The officers entered the cell to assist Plaintiff off his bunk and to

medical. Whitlock took Plaintiff by the right arm and started to lift him off his bunk. Plaintiff

started to resist by trying to pull away from Whitlock. Plaintiff managed to pull free from Whitlock

and Branch grabbed Plaintiff’s left arm and pulled him off his bunk. Whitlock regained his grip

on Plaintiff’s right arm. The officers then lifted Plaintiff to his feet and pushed him to the wall of

his cell to gain control of him for handcuffing. As the officers forcefully placed Plaintiff against

the cell wall, Plaintiff hit his head on the cell wall, causing a cut above his right eye. The officers

pulled Plaintiff’s hands behind his back and handcuffed Plaintiff.

       Branch and Whitlock escorted Plaintiff to medical. Plaintiff threatened the officers and

stated he was going to call the news and sue the GCSO. At medical, Plaintiff refused to sit down

so Branch and Whitlock forced him to the chair, then held him in the chair to prevent him from

standing up. Whitlock called Sergeant Hughes on the radio and asked him to step into medical to

assist with Plaintiff. Nurse Carter treated Plaintiff and checked his vitals. Plaintiff claimed that

Carter was cleaning him as part of a cover-up, again threatened to sue, and threatened Branch.

       After they were finished in medical, Branch and Whitlock escorted Plaintiff back to his

cell. As they approached the elevator Plaintiff said they were going to have to do it all over again

once they got to the cell. Whitlock called Sergeant Hughes and informed him of Plaintiff’s

statement, which Plaintiff denied. Plaintiff was returned to his cell without incident.



                                                  18
        At the time of the incident, Branch had no malice against Plaintiff. Nor did Branch know

why the nurse needed to see Plaintiff. Branch has been trained in use of force with subjects,

including inmates, to use reasonable force necessary to maintain and restore order, obtain

compliance to lawful orders, and combat used or threatened force. Branch “felt it was appropriate

under the circumstances … that hands-on force was necessary to obtain compliance and control of

[Plaintiff] who was resistant in his words and actions.” (Doc. No. 88-10 at 3-4).

        Branch has been trained that when an inmate has been called by the medical department

and refuses to come, that it is a failure of the inmate to comply with a direct order. The inmate’s

refusal to go to see the nurse who is calling him is different from refusing to receive medical

treatment or medications. Branch has been trained that “an inmate cannot refuse to go to the nurse

when called, but it is up to the medical personnel to determine if treatment can be declined or

refused.” (Doc. No. 88-10 at 4). Branch does not make that decision. Branch has no medical

training except CPR.

        (D)      Affidavit of Sergeant Hughes

        Defendant Hughes has completed Detention Officer Certification as well as Deputy

Certification.

        On March 10, 2016, Hughes was called to medical via radio to help Branch and Whitlock

with Plaintiff in the medical station of the jail. Hughes took a photo of Plaintiff to show that

medical treatment was provided for his cut and stayed in medical until Nurse Carter was finished

treating Plaintiff. As soon as Whitlock and Branch left medical, Whitlock called Hughes via radio

and asked to meet him at the elevator because Plaintiff had said they would have to do it all over

again at his cell.

        At the time of the incident, Defendant Hughes had no malice against Plaintiff. It is Hughes’



                                                19
training that, when medical personnel indicate they need to see an inmate, detention officers

provide an escort. If the inmate refuses to comply with the order to present himself when requested

for medical or any other reason, it is necessary to assess and if the inmate’s response is that he

refuses to go, detention officers are authorized to use a reasonable amount of force to obtain

compliance from the inmate. Extraction from the cell is required and detention officers are trained

to use the amount of force deemed necessary to obtain compliance.

       Defendant Hughes spoke to the officers involved, reviewed their statements, and reviewed

the body cam footage of the incident. “In this situation, Officers Branch and Whitlock were

confronted with a belligerent and resistant inmate, resulting in having to pull [Plaintiff] from his

lower bunk and then handcuff him while holding him up against the cell wall.” (Doc. No. 88-11 at

2). Plaintiff “struggled when they attempted to gain compliance by handcuffing [and] his head

came into contact with the rough cell wall and he received a cut at his eyebrow.” (Doc. No. 88-11

at 3). Plaintiff was immediately escorted to the medical area pursuant to policy. The cut appeared

to be roughly one inch in length and it was professionally cleaned and treated.

       Branch and Whitlock “appeared to have acted professionally and appropriately, and

without malice or anger at all times.” (Doc. No. 88-11 at 3). The amount of force used I the cell to

extract Plaintiff “appeared justified enough to control [Plaintiff’s] behavior and was reasonably

necessary under the circumstances presented.” (Doc. No. 88-11 at 3).

       In the medical area, Hughes observed Plaintiff at first refuse to cooperate or have his cut

attended by the nurse. He then allowed her to continue to treat the area at his eyebrow. He said he

did not want ibuprofen, which was not given. The nurse then checked Plaintiff’s temperature and

conducted a finger prick. She did not perform any other treatment and did not administer

medication. It appeared that she did what was minimally necessary to clean the cut and stop the



                                                20
bleeding, and then checked his vitals. Plaintiff told Hughes as he was being escorted out of the

nurses’ area that “from then on he was refusing any other medical treatment.” (Doc. No. 88-11 at

3).

       (E)     Affidavit of Dr. Bruce J. Flitt (Doc. No. 97-1)

       Defendant Flitt, who is licensed to practice medicine in North Carolina, was the Medical

Director for the Gaston County Jail in March 2016.

       During jail intake on March 9, 2016, Plaintiff informed the intake nurse that he had

diabetes. The intake examination records also show that Plaintiff had a low-grade fever at intake.

       Defendant Flitt had no direct contact with Plaintiff during the time he was at Gaston County

Jail in March 2016. Prior to the incident described in the Complaint, none of the medical personnel

who worked under Defendant Flitt’s supervision requested that he make a decision regarding what

medications should be provided to Plaintiff during the time he was incarcerated at the Gaston

County Jail in March 2016. Defendant Flitt “do[es] not have a general policy regarding the use or

non-use of prescription medications by Gaston County inmates, but individually evaluate[s]

whether medication s should be prescribed on a case-by-case basis, based on [his] medical

judgment and a review of the medical records.” (Doc. No. 97-1 at 2). Although Defendant Flitt

was not consulted by his medical staff regarding Plaintiff’s review of Neurontin prior to the

incident, Defendant Flitt “do[es] not approve non-life sustaining medications without a careful

review of attainable medical records to ensure the appropriateness of the medicine for the

diagnosis, and to ensure there are no interactions with other medications or other risks to the

patient.” (Doc. No. 97-1 at 2). Neurontin is a “widely abused medication in correctional facilities,

and only has two FDA approved diagnosis for its use.” (Id.). Plaintiff alleges that he was prescribed

Neurontin at Central Prison for neuropathy, but “Neurontin is not FDA approved for the treatment



                                                 21
of neuropathy.” (Id.). On March 10, 2016 after the incident in medical, Plaintiff refused any and

all further medical treatment which would include prescribing Neurontin and other medications.

This refusal “also halted the process of obtaining his past medical records to confirm his medical

history and diagnoses.” (Id.).

       In his capacity as Medical Director, Defendant Flitt reviewed the body-cam video and the

medical records for the March 9, 2016 intake and March 10, 2016 sick call with Nurse Carter.

Nurse Carter “correctly followed appropriate medical protocol in her examination of [Plaintiff] on

March 10, 2016, since his medical intake records indicate that he had a fever and was diabetic.”

(Id.). In light of those conditions, “it was necessary to take his temperature and check his blood

pressure and blood sugar to make sure that those conditions were not so severe that they would

prevent him from making an informed decision regarding his medical treatment.” (Doc. No. 97-1

at 2-3). Once it was determined that his medical condition did not impair his judgment, Nurse

Carter “correctly allowed him to refuse any further treatment.” (Doc. No. 97-1 at 3). The body-

cam video shows that Nurse Carter “conducted herself in a proper, professional manner, and that

she only performed those tests that were medically necessary to determine [Plaintiff’s] capacity to

make decisions regarding his own medical care.” (Id.). It also documents Plaintiff’s verbal refusal

of further medical care and medications. Plaintiff submitted no sick call requests, grievances, or

requests for medical care or medications to the Medical Department for the remining 10 days that

he was incarcerated at the Gaston County Jail.

       (F)     Affidavit of Kim Carter (Doc. No. 97-2)

       Defendant Carter is a registered nurse licensed to practice in North Carolina. In March

2016 she was the director of nursing at the Gaston County Jail.

       During the intake process for Plaintiff on March 9, 2016, Plaintiff informed the intake nurse



                                                 22
that he had diabetes. The intake examination records also show that he had a low-grade fever.

Plaintiff was scheduled for a follow-up medical evaluation on the morning of March 10, 2016 to

determine how those problems might be affecting his health. Plaintiff reported to the medical area

of the jail escorted by two deputies. He had a cut on his forehead. Plaintiff allowed the bleeding to

be controlled and the wound to be covered.

       Because Plaintiff reported that he is diabetic and had a low-grade fever at intake, “it was

necessary to check his temperature, blood pressure, and blood sugar in order to determine whether

any of those conditions might be affecting his mental capacity with respect to his ability to consent

to, or refuse any further treatment.” (Doc. No. 97-2 at 1). Defendant Carter took Plaintiff’s

temperature with an oral thermometer, took his blood pressure, and pricked his finger to perform

a blood sugar test. Plaintiff told Carter that he was refusing all medical treatment. Once Carter

determined that Plaintiff’s medical conditions did not impair his judgment, she allowed him to

refuse all future medical treatment and made a notation of his refusal in his record. He received no

further medical treatment during the remainder of his incarceration in the Gaston County Jail in

March 2016.

       The three tests that Carter performed “were necessary to determine that [Plaintiff’s]

condition was not so serious that he lacked the capacity to make an informed decision about his

own medical care.” (Doc. No. 97-2 at 2). Once Carter determined that those tests were within

acceptable limits and documented, Plaintiff received no further medical treatment of any type

during his incarceration at the Gaston County Jail.

       All of Carter’s actions “were in accordance with standard, acceptable medical protocol and

practice, and were for the sole purpose of making certain that [Plaintiff] received proper medical

care.” (Doc. No. 97-2 at 2). Carter “did not act with malice or enmity of any type toward



                                                 23
[Plaintiff].” (Id.).

(G)     Body Cam Transcript (Doc. No. 88-2)

        Whitlock: Mr. Hembree
        Hembree: Yeah
        Whitlock: Get up, you’re going to Medical
        Hembree: Nah
        Whitlock: Yes sir you are, you’re going
        Hembree: Whelp, take me, I’m not gonna go up outta here man
        Whitlock: Alright
        …
        Hembree: Oh, y’all can’t, mother --, you just lost your job boy, you just don’t know
        it yet. Told you, I don’t want no goddamn ibuprofen….

(Doc. No. 88-2 at 1) (emphasis added).

        Hembree: … Branch you fucked up boy you just don’t know it.
        Branch: OK
        Hebree: … If I get a chance, imma fuck you up.

(Doc. No. 88-2 at 2).

        Hembree: Well since I’m here why did you want to see me?
        Nurse Carter: So I could get your temperature and get your finger stick like what it
        said.
        Hembree: Hmmm, well.
        Nurse Carter: You had a low-grade temp yesterday.
        Hembree: Yep, well I ain’t comin’ back in here ….
        Not cooperating with y’all, I did not resist, these men come in, drug me out of bed,
        slammed my head up against the wall.
        Nurse Carter: Listen.
        Hembree: Somebody’s gonna lose their job cause of this. Sayin’ I’m upset, say I’m
        violent say whatever you want, gonna lose your job.
        …
        Nurse Carter: Let me wipe off his neck real quick … that’s gonna get … is there a
        washcloth in there?
        Long: Yeah.
        Hembree: Lady, I don’t need a bath…. Get off me!
        [Many people speaking at once]
        Hembree: You see! You treated my, you treated me, I don’t need a bath.
        Nurse Carter: I don’t care, I’m going to wipe that off you can’t go to the court –
        Hembree (interrupting): I don’t give a fuck what you think.
        Nurse Carter: That’s fine, I don’t care.
        Hembree: Well.
        Nurse Carter: Inspection Control will, so, there ya go.

                                                24
       Hembree: Yeah, yeah, yeah, well you gotta go, you got a point there. Inspection
       Control, you can get these two pieces of shit up off me. If I ever get within two
       feet of you fat boy I’m gonna stick something in you.
       …
       Hembree: (Baby Voice) [unintelligible] … a sight for the jury, it ain’t gonna hide
       it, lady, when I go in that courtroom this morning.
       Nurse Carter: Why would you take them pads off.
       Hembree: *muttering* Cause. People know about – this ain’t the first time I done
       sued y’all sonsofbitches and won.

(Doc. No. 88-2 at 5) (emphasis added).

       Hembree: Hey excuse me, Sergeant Hughes –
       Hughes: Yes sir.
       Hembree: Let medical know I don’t want no medication, I’m refusing all
       medical treatment from out, so don’t call me for nothin’. Tell Flitt to kiss my
       ass.
       Hughes: Alright we got all that on camera, than you.
       Hembree: Now boys, you ready to do this again now.
       Whitlock (into radio): Sergeant Hughes.
       Hughes (on radio): Go ahead.
       Whitlock (into radio): You may want to 25 with us.
       Hembree: I ain’t scared of you Whitlock.
       Branch: That’s a lie.
       Hembree: Now you fat piece of shit, these … *muttering* … gonna fuck you up
       man.
       Whitlock (to Hughes): He said we getting’ ready to have another one.
       Hughes: Dan
       Hembree: Yeah.
       Hughes: Let’s just go down there, get in the cell….
       Hembree: No, I didn’t say it, what I said was, next time y’all come take me to
       Medical, be the same thing. All I did was refuse to go, these fat sonsofbitches rolled
       in there, jerked me out of bed and slammed my head against the wall.
       Whitlock (overlapping): Let’s go.
       Hughes: They gonna, they’re gonna put a refusal up there in Medical, now just
       go and, go to your cell, and chill out ‘til it’s time to go to court.

(Doc. No. 88-2 at 6-7) (emphasis added).

       (H)    Plaintiff’s Affidavits (Doc. Nos. 102-1, 104-1)

       Plaintiff has filed affidavits under penalty of perjury, (Doc. Nos. 102-1 at 7, 104-1 at 7), in

response to Defendants’ Motions for Summary. In response to Defendants Branch, Cloninger,

Hughes, Long, and Whitlock’s Motion for Summary Judgment, Plaintiff states that he “did not

                                                 25
believe that the order to go to medical was a lawful order” because he had refused medical

treatment. (Doc. No. 102-1 at 1). Plaintiff denies Defendants’ allegation that Plaintiff pulled his

arm away in a defiant manner. Branch and Whitlock “grabbed [Plaintiff] with gloved hands …

and catapulted [Plaintiff] into the wall face first.” (Doc. No. 102-1 at 2). This caused Plaintiff

physical and emotional pain and distress and resulted in a laceration above his eye. The camcorder

footage shows that Defendants’ demeanor was not calm and professional. They were overzealous

and had just used excessive force on a “54 year old heart patient suffering from flu like symptoms

as well as severe pain brought on by the jail medical staff’s refusal to dispense [Plaintiff’s]

medication for pain.” (Doc. No. 102-1 at 2). Defendants only spent 29 seconds in Plaintiff’s cell

before they injured him. Defendants were “very much aware that [Plaintiff] was being treated for

mental illness based on the fact that [Plaintiff] was in their custody no less than 25 times in just a

couple of years and [he] would always get [his] mental health meds dispensed while [he] was

there.” (Doc. No. 102-1 at 3). Plaintiff even had to get a court order because the jail’s Medical

Director would not dispense Plaintiff’s medications as prescribed by his doctors at Central Prison.

This happened previously.

       Branch and Whitlock assaulted Plaintiff in his cell. Plaintiff was never combative. Plaintiff

never made any attempt to assault anyone at the Sheriff’s Department. Plaintiff asked for all the

video and audio footage so the jury could see Defendants’ actions “but instead the defendants

produced video and audio that shows what the defendants want you to see.” (Doc. No. 102-1 at 3).

Video footage from cameras mounted on the walls in the corridor was not turned over to Plaintiff.

Branch and Whitlock’s use of force was unnecessary and unjustified. “If Branch or Whitlock

would have took 29 seconds and explained to [Plaintiff] that [he] needed to go to medical but [he]

can refuse medical treatments [Plaintiff] would have went.” (Doc. No. 102-1 at 4). Branch,



                                                 26
Whitlock, and someone on the intercom said that Plaintiff cannot refuse medical treatment because

he is in jail, which Plaintiff knows is a lie. If Sergeant Hughes had been called sooner, no force

would have be used against Plaintiff.

           The video shows that there is no unruly disorder or noise on the cell block or in Plaintiff’s

cell area, so “to say that force was needed to return order and restore discipline are just words that

fit in a cliché and have no actual meaning in this case.” (Doc. No. 102-1 at 5).

           Whitlock states in his affidavit that Plaintiff pushed against the officers on the way to

medical when, in fact, the officers had Plaintiff in a full nelson-type hold and they were making it

“as uncomfortable as possible” for Plaintiff. (Doc. No. 102-1 at 5).

           While in medical at the nurses’ station, “[Plaintiff] was very disruptive and uncooperative

[because he] had just been assaulted by two deputies.” (Id.). Defendant Carter had dealings with

Plaintiff’s family and legal team and “she wasn’t too happy that an accused murderer could get a

Superior Court Judge to write an order directing Dr. Flitt and his staff to follow the protocol

dictated by the doctors at Central Prison.” (Id.). Plaintiff concedes that he “was disruptive” but

asserts that he did not deserve what Defendants did to him and that his rights were “blatantly

violated” by the people who were supposed to make sure his rights were protected. (Doc. No. 102-

1 at 3).

           Plaintiff states that Branch and Whitlock’s statements that they had no malice against him

are not true. “There were a lot of folks working at the jail and in the courthouse who were

devastated that the N.C. Supreme Court had protected the rights of an accused murderer and

overturned his death sentence.” (Doc. No. 102-1 at 6). Branch and Whitlock both had their hands

on Plaintiff when Plaintiff was slammed into the wall. This was not an emergency situation and

there was no reason for the officers to put their hands on Plaintiff “other than the fact that they



                                                    27
wanted to do what they did” and they had “plenty of time to call a supervisor.” (Id.).

        Based on Plaintiff’s personal experience, Sheriff Cloninger is not qualified to manage a

jail and it is “ludicrous” for him to pretend that there is not a problem at his jail, and there are

complaints lodge against the Sheriff’s Department and jail. (Doc. No. 102-1 at 7).

        As a direct result of Defendant’s actions and inactions, Plaintiff suffered a laceration above

his eye that required medical attention. To this day, Plaintiff suffers from memory loss, PTSD, a

sleep disorder and headaches.

        In response to Defendants Carter and Flitt’s Motion for Summary Judgment, Plaintiff states

that he was given a health screening by the intake sergeant on March 9, 2016, and that he was and

was told he would see medical within a day or two. Plaintiff was seen in medical approximately

nine hours later by a nurse who the Marshal could not serve. 5 That nurse told Plaintiff that “Dr.

Flitt had denied the use of [Plaintiff’s] prescribed medication Neurontin at the jail because inmates

abuse it and [Plaintiff] would not get it as long as [he] was there. This was at the direction of Dr.

Flitt.” (Doc. No. 104-1 at 2).

        Plaintiff asked for some ibuprofen for his body aches and the nurse told him that “they

usually don’t treat low grade fevers at the jail.” (Id.).

        Approximately 14 hours later early on the morning of March 10, Branch and Whitlock

came to the cell, assaulted Plaintiff, and took him back to medical where he was further assaulted

by Branch, Whitlock, and Carter, “forcing unwanted medical care on” him. (Id.).

        After Plaintiff “allowed” Defendant Carter to clean up the blood from the cut on his

forehead, she tried to take Plaintiff’s temperature. Plaintiff told Carter that he was refusing all

further medical treatment until Dr. Flitt agreed to prescribe Neurontin as previously prescribed by



        5
            This apparently refers to Nurse Allie.

                                                     28
NCDPS. Defendant Carter told him to either open his mouth or she would have officers restrain

him to take his temperature rectally. At that time, Plaintiff was being held down in the chair.

Plaintiff opened his mouth and allowed Carter to take his temperature “against [his] will” in order

to “mitigate the situation.” (Doc. No. 104-1 at 3). Carter then took a finger prick blood sample and

Plaintiff’s blood pressure “against [his] will and without [his] consent.” (Id.). Plaintiff “was not

being treated then nor [has he] ever been treated for high blood pressure or diabetes.” (Id.).

Defendant Carter, “acting on her own authority violated [Plaintiff’s] Constitutional Rights and

assaulted [him] by taking his temperature, taking a blood sample and blood pressure against [his]

will and having Branch and Whitlock restrain [Plaintiff] in a chair while doing so.” (Id.). Nurse

Carter saw that the two officers had hurt Plaintiff and wanted to “cover it up.” (Id.). If there was

any doubt about Plaintiff’s ability to make an informed decision about refusing medical care then

why was Plaintiff not seen by mental health or his housing status heightened.

       Nurse Carter “had arguments with [Plaintiff’s] family and caused [him] problems with [his]

medical care in the past during [his] trials that went on for approximately five years.” (Doc. No.

104-1 at 5). Previously, Judge Beverly Beal had to issue an order that medical staff at Gaston

County Jail follow his medical protocol for the duration of trial. NCDPS sent Plaintiff to the jail

on a writ along with his Neurontin medication, prescription instructions on the bottle labels, and a

dose management sheet. Defendants’ assertion that NCDPS transports inmates with their

medications but without dispensing instructions is “not only ludicrous, but is a blatant falsehood.”

(Doc. No. 104-1 at 6).

       The defense will say anything for the abusive behavior by staff at the Gaston County Jail,

which has continued with impunity for years, not to be exposed.

       Nurse Carter stated that she needed to find out if Plaintiff was competent to make an



                                                29
informed decision about refusing medical care. Although Plaintiff was “enraged at the abuse [he]

endured and was quite mouthy and profane, there is nothing to indicate [he] was assaultive in any

manner.” (Doc. No. 104-1 at 6). Nurse Carter does not get to decide what medical procedures to

perform on Plaintiff to satisfy her curiosity.

         (I)    Letters (Doc. Nos. 103-1)

         Defendants have filed a June 5, 2019 letter from defense counsel Martha Thompson to

Marshall Pike, the Assistant Superintendent for Custody & Operations at the Harnett Correctional

Institution where Plaintiff presently resides. (Doc. No. 103-1 at 1). The letter states that a DVD of

video footage from the jail is enclosed with the letter and that there are also instructions for

Plaintiff’s viewing of the DVD, subject to Plaintiff’s request to do so, pursuant to a protective

order.

         A letter dated the same day is addressed to Plaintiff and informs him that materials have

been sent to the Assistant Superintendent for Custody and Operations pursuant to Court Order.

(Doc. No. 103-1 at 2).

         II.    LEGAL STANDARDS

(1)      Summary Judgment

         Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fec. R. Civ. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

fact is material only if it might affect the outcome of the suit under governing law. Id.

         The movant has the “initial responsibility of informing the district court of the basis for its

motion, and identifying those portions of the pleadings, depositions, answers to interrogatories,



                                                   30
and admissions on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted). Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there is a genuine issue for

trial.” Id. at 322 n.3. The nonmoving party may not rely upon mere allegations or denials of

allegations in his pleadings to defeat a motion for summary judgment. Id. at 324. The nonmoving

party must present sufficient evidence from which “a reasonable jury could return a verdict for the

nonmoving party.” Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert County, Md.,

48 F.3d 810, 818 (4th Cir. 1995).

       When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Anderson, 477

U.S. at 255. “‘Where the record taken as a whole could not lead a rational trier of fact to find for

the nonmoving party, there is no genuine issue for trial.’” Ricci v. DeStefano, 557 U.S. 557, 586

(2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

(2)    Excessive Force

       “[T]he treatment a prisoner receives in prison and the conditions under which he is

confined are subject to scrutiny under the Eighth Amendment,” Helling v. McKinney, 509 U.S.

25, 31 (1993). In its prohibition of “cruel and unusual punishments,” the Eighth Amendment places

restraints on prison officials, who may not, for example, use excessive physical force against

prisoners. See Hudson v. McMillian, 503 U.S. 1, 1 (1992).

       A prison official violates the Eighth Amendment only when two requirements are met.

First, the deprivation alleged must be, objectively, “sufficiently serious,” Wilson v. Seiter, 501

U.S. 294, 298 (1991); see also Hudson, 503 U.S. at 5, and must result in the denial of “the minimal



                                                31
civilized measure of life’s necessities,” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). The second

requirement is that a prison official must have a “sufficiently culpable state of mind.” Wilson, 501

U.S. at 297, 302-03; Hudson, 503 U.S. at 5, 8. “[T]he use of excessive physical force against a

prisoner may constitute cruel and unusual punishment [even] when the inmate does not suffer

serious injury.” Hudson, 503 U.S. 1, 4 (1992); see Wilkins v. Gaddy, 559 U.S. 34, 34 (2010). The

“core judicial inquiry,” is not whether a certain quantum of injury was sustained, but rather

“whether force was applied in a good-faith effort to maintain or restore discipline, or maliciously

and sadistically to cause harm.” Hudson, 503 U.S. at 7. “When prison officials maliciously and

sadistically use force to cause harm,” the Court recognized, “contemporary standards of decency

always are violated ... whether or not significant injury is evident. Otherwise, the Eighth

Amendment would permit any physical punishment, no matter how diabolic or inhuman, inflicting

less than some arbitrary quantity of injury.” Hudson, 503 U.S. at 9, 13–14.

(3)    Deliberate Indifference to a Serious Medical Need

       “[T]he Eighth Amendment’s prohibition against ‘cruel and unusual punishments’ [extends]

to the treatment of prisoners by prison officials” and “forbids the unnecessary and wanton

infliction of pain,” Hill v. Crum, 727 F.3d 312, 317 (4th Cir. 2013) (internal quotations omitted).

        Prisoners alleging that they have been subjected to unconstitutional conditions of

confinement must satisfy the Supreme Court’s two-pronged test set forth in Farmer v. Brennan,

511 U.S. 825, 832 (1994). See Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016). The plaintiff

must show that he had serious medical needs, which is an objective inquiry, and that the defendant

acted with deliberate indifference to those needs, which is a subjective inquiry. See Iko v. Shreve,

535 F.3d 225, 241 (4th Cir. 2008). In order to be sufficiently serious, the deprivation must pose “a

serious or significant physical or emotional injury resulting from the challenged conditions,” or “a



                                                32
substantial risk of such serious harm resulting from ... exposure to the challenged conditions.”

De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003) (internal quotation marks and citation

omitted). To constitute deliberate indifferent to a serious medical need, “the treatment [a prisoner

receives] must be so grossly incompetent, inadequate, or excessive to shock the conscience or to

be intolerable to fundamental fairness.” Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990),

overruled on other grounds by Farmer, 511 U.S. at 825. Negligence or malpractice does not violate

the Eighth Amendment. Miltier, 896 F.2d at 852. Further, “mere ‘[d]isagreements between an

inmate and a physician over the inmate’s proper medical care’ are not actionable absent

exceptional circumstances.” Scinto, 841 F.3d at 225 (quoting Wright v. Collins, 766 F.2d 841, 840

(4th Cir. 1985)).

(4)     Unwanted Medical Treatment

        The Fourth Amendment protects “[t]he right of the people to be secure in their persons ...

against unreasonable searches and seizures.” U.S. Const. amend. IV. The applicability of the

Fourth Amendment turns on whether “the person invoking its protection can claim a ‘justifiable,’

a ‘reasonable,’ or a ‘legitimate expectation of privacy’ that has been invaded by government

action.” Hudson v. Palmer, 468 U.S. 517, 525 (1984) (quoting Smith v. Maryland, 442 U.S. 735,

740 (1979)). A prisoner maintains some legitimate expectation of privacy in his person. King v.

Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). A court is to consider the following factors to

determine the reasonableness of a search: “the scope of the particular intrusion, the manner in

which it is conducted, the justification for initiating it, and the place in which it is conducted.” Bell

v. Wolfish, 441 U.S. 520, 559 (1979).

        Further, “a competent person has a constitutionally protected liberty interest in refusing

unwanted medical treatment.” Cruzan v. Dir., Mo. Dep’t of Health, 497 U.S. 261, 278 (1990). This



                                                   33
liberty interest survives conviction and incarceration. Washington v. Harper, 494 U.S. 210, 221–

22 (1990) (recognizing an individual’s “significant liberty interest in avoiding the unwanted

administration” of a specific form of medical treatment); Hogan v. Carter, 85 F.3d 1113, 1116 (4th

Cir. 1996) (en banc) (citing Harper, 494 U.S. 221–22). In this context, prison officials may

override this right when treatment is “reasonably related to legitimate penological interests.”

Harper, 494 U.S. at 223 (citing Turner v. Safley, 482 U.S. 78, 89 (1987)). The fit between the jail’s

legitimate interests and its policy need not be perfect in order to survive scrutiny, it need only be

rational. Waterman v. Farmer, 183 F.3d 208, 215 (3d Cir. 1999); see also Turner, 482 U.S. at 89-

90 (“a regulation cannot be sustained where the logical connection between the regulation and the

asserted goal is so remote as to render the policy arbitrary or irrational.”). “This is true even when

the constitutional right claimed to have been infringed is fundamental, and the State under other

circumstances would have been required to satisfy a more rigorous standard of review.” Harper,

494 U.S. at 223 (citation omitted).

(5)    Supervisory Liability

       A supervisor can be liable where (1) he knew that his subordinate “was engaged in conduct

that posed a pervasive and unreasonable risk of constitutional injury;” (2) his response showed

“deliberate indifference to or tacit authorization of the alleged offensive practices;” and (3) that

there was an “affirmative causal link” between his inaction and the constitutional injury.” Shaw v.

Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (internal quotation marks omitted).

(6)    Qualified Immunity

       The doctrine of qualified immunity protects government officials “from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818



                                                 34
(1982). Qualified immunity “balances two important interests—the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009). The existence of qualified immunity “generally turns on the

‘objective reasonableness’ of the actions” without regard to the knowledge or subjective intent of

the particular official. Am. Civil Libs. Union of Md., Inc. v. Wicomico Cnty., Md., 999 F.2d 780,

784 (4th Cir. 1993) (quoting Anderson v. Creighton, 483 U.S. 635, 639, 641 (1987)) (internal

citations omitted).

        In Saucier v. Katz, 533 U.S. 194 (2001), the Supreme Court mandated a two-step sequence

for resolving government officials’ qualified immunity claims by determining whether: (1) the

facts that a plaintiff has alleged or shown make out a violation of a constitutional right; and (2) the

right at issue was “clearly established” at the time of defendant’s alleged misconduct. While the

sequence of the steps set forth in Saucier is “often appropriate,” it is not mandatory. Pearson, 555

U.S. at 236. Judges are permitted to exercise their sound discretion in deciding which of the two

prongs of the qualified immunity analysis should be addressed first in light of the circumstances

in the particular case at hand. Id.

        To overcome the qualified immunity defense at the summary judgment stage, the plaintiff

must have shown facts that make out a violation of a constitutional right, and the right at issue

must have been “clearly established” at the time of the defendant’s alleged misconduct. Thompson

v. Commonweath of Va., 878 F.3d 89, 97 (4th Cir. 2017) (citing Pearson, 555 U.S. at 232). The

analysis takes place against the backdrop of two dueling interests: “the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably.” Pearson, 555



                                                  35
U.S. at 231.

       To find a right is clearly established does not mean that “the exact conduct at issue [must]

have been held unlawful for the law governing an officer’s actions to be clearly established.”

Amaechi v. West, 237 F.3d 356, 362 (4th Cir. 2001). Rather, the court’s analysis must take into

consideration “not only already specifically adjudicated rights, but those manifestly included

within more general applications of the core constitutional principle invoked.” Id. at 362-63

(internal quotation omitted). Ordinarily, the unlawfulness of government conduct must be apparent

in light of pre-existing law. White v. Pauly, 137 S.Ct. 548, 442 (2017). However, a “general

constitutional rule … may apply with obvious clarity ... even though the very action in question

has not previously been held unlawful. Hope v. Pelzer, 536 U.S. 730, 741 (2002) (citing United

States v. Lanier, 520 U.S. 259, 271 (1997)). Therefore, “officials can still be on notice that their

conduct violates established law even in novel factual circumstances.” Id. at 741.

(7)    North Carolina Law

       (A)     Governmental Immunity

       Governmental immunity “is that portion of the State’s sovereign immunity which extends

to local governments.” Wray v. City of Greensboro, 370 N.C. 41, 47, 802 S.E.2d 894, 898 (N.C.

2017). Generally, sovereign or governmental immunity “bars claims brought against the state or

its counties, where the entity sued is being sued for the performance of a governmental, rather than

a proprietary, function.” Doe v. Jenkins, 144 N.C.App. 131, 134, 547 S.E.2d 124, 126 (2001)

(internal citation omitted). Sovereign immunity may be waived by the purchase of liability

insurance. See N.C. Gen. Stat. § 153A-435. However, a government entity does not waive

sovereign immunity if the action brought against them is excluded from coverage under their

insurance policy. See Patrick v. Wake Cnty. Dep’t of Human Servs., 188 N.C.App. 592, 655



                                                36
S.E.2d 920 (2008). Further, “[w]aiver of sovereign immunity may not be lightly inferred and State

statutes waiving this immunity, being in derogation of the sovereign right to immunity, must be

strictly construed.” Guthrie v. N.C. State Ports Auth., 307 N.C. 522, 537-38, 299 S.E.2d 618, 627

(1983).

          (B)    Public Official Immunity

          Public official immunity is a “derivative form” of governmental immunity. Wilcox v. City

of Asheville, 222 N.C. App. 285, 288, 730 S.E.2d 226, 230 (2012) (quoting Epps v. Duke Univ.,

122 N.C.App. 198, 203, 468 S.E.2d 846, 850 (1996)). Suit against public officials in their

individual capacities is precluded “unless the challenged action was (1) outside the scope of official

authority, (2) done with malice, or (3) corrupt.” Id. A defendant acts with malice when an act is

done wantonly, contrary to the actor’s duty, and is intended to be injurious to another. Grad v.

Kaasa, 312 N.C. 310, 313, 321 S.E.2d 888, 890 (1984). Accordingly, “public officers’ immunity,

at the least, is unavailable to officers who violate clearly established rights because an officer acts

with malice when he ‘does that which a man of reasonable intelligence would have known to be

contrary to his duty.’” Bailey v. Kennedy, 349 F.3d 731, 742 (4th Cir. 2003) (quoting Grad, 312

N.C. at 321 S.E.2d at 890); Cooper v. Sheehan, 735 F.3d 153, 160 (4th Cir. 2013) (explaining that

state law “man of reasonable intelligence standard” is “functionally identical” to federal “clearly

established” standard).

          III.   DISCUSSION

(1)       Unserved Defendant

          The Amended Complaint passed initial review on a claim against Nurse Allie for deliberate

indifference to a serious medical need by failing to provide him with prescribed medication or

provide alternative medication. However, the U.S. Marshal was unable to serve Defendant Allie



                                                  37
after several attempts and the time for service has expired. Rule 4(m) of the Federal Rules of Civil

Procedure allows the court to dismiss sua sponte unserved defendants after 90 days following the

filing of the complaint. Fed. R. Civ. P. 4(m). While the rule requires the court to extend the period

for service upon a showing of good cause, Plaintiff has failed to do so and none appears on the

record. Accordingly, the Court will exercise its discretion to dismiss the remaining unserved

defendant without prejudice under Rule 4(m).

(2)    Excessive Force

       Plaintiff claims that Defendants Branch and Whitlock snatched him from his bunk and

maliciously slammed him face-first into a wall while they were attempting to escort him to

medical.

       Defendants have submitted evidence, that Plaintiff does not refute, that Plaintiff was called

on the intercom to go to medical and refused. The video evidence and transcript show that

Defendants Branch and Whitlock went to Plaintiff’s cell and told him in person that he was going

to medical. Plaintiff refused and continued to lie on his bunk. The officers maintain that they had

no animus towards Plaintiff, that Plaintiff was resistant and non-compliant, that they used minimal

hands-on force to gain control over him and escort him to medical, and that Plaintiff’s resistance

caused his head to bump the wall. Plaintiff claims that Branch and Whitlock had animus against

him because he had his murder case overturned, that they unnecessarily resorted to physical force,

and that they purposely slammed him into the wall.

       A dispute remains regarding whether Plaintiff’s head striking the cell wall was due to

officer malice, or due to Plaintiff’s physical resistance in attempting to jerk away from officers.

Plaintiff claims that officers acted maliciously because they were angry his death sentence was

overturned, and officers claim that Plaintiff’s collision with the wall was due to his physical



                                                 38
resistance. No objective evidence illustrates which of these alternatives occurred and the evidence

must be viewed in favor of the non-moving party, Plaintiff. This genuine dispute of material fact

precludes summary judgment. This material factual dispute also makes it impossible for the Court

to determine that qualified immunity applies Therefore, Defendants’ Motion will be denied and

this case will proceed to trial on Plaintiff’s excessive force claim.

(3)    Deliberate Indifference to a Serious Medical Need

       Plaintiff claims that he was refused Tylenol or ibuprofen by the intake nurse, that

Defendants Flitt and the intake nurse failed to follow prescribed medical protocol and refusing to

administer his Neurontin or provide alternative medication for a painful diagnosed medical

condition.

       Defendant Flitt has filed an affidavit stating that he had no direct contact with Plaintiff

during the time he was at Gaston County Jail in March 2016. Prior to the March 10, 2016 incident,

none of the medical personnel who worked under Defendant Flitt’s supervision requested that he

make a decision regarding what medications should be provided to Plaintiff during the time he was

incarcerated at the Gaston County Jail in March 2016. Nor does Defendant Flitt have a general

policy regarding the use or non-use of prescription medications by Gaston County inmates, but

individually evaluates whether medications should be prescribed on a case-by-case basis. Further,

Neurontin is widely abused in correctional facilities and only has two FDA approved diagnoses

for its use, of which neuropathy is not one. Plaintiff’s March 10, 2016 refusal of any and all further

medical treatment which would include prescribing Neurontin and other medications and halted

the Jail’s request for his prior medical records.

       In response to Defendant Flitt’s Motion for Summary Judgment, Plaintiff states that an un-

served nurse told Plaintiff that Flitt had denied the use of Neurontin at the Jail because inmates



                                                    39
abuse it and that Flitt directed that Plaintiff not receive it while at the Jail. Plaintiff also appears to

suggest that his refusal of medical treatment on March 10, 2016 was conditioned on Flitt’s

provision of Neurontin.

        The transcript from the March 10 incident shows that Plaintiff refused ibuprofen almost as

soon as the officers came into his cell. (Doc. No. 88-2 at 1). Defendant Flitt states in his affidavit

that Neurontin is widely abused in correctional facilities and that neuropathy is not one of that

medication’s two FDA-approved uses. The March 10 transcript also shows that Plaintiff refused

all further medical treatment following his visit to the nurse’s station and that the refusal was not

conditioned on Defendant Flitt’s provision of Neurontin. Defendant Flitt states in his affidavit that

Plaintiff did not make any further requests for medical care for the following 10 days that Plaintiff

remained at the Jail.

        The record conclusively demonstrates that Plaintiff refused ibuprofen and unconditionally

waived any further medical treatment such that no reasonable jury could believe Plaintiff’s version

of events. Plaintiff has not come forward with any evidence refuting Defendant Flitt’s assertions

about Neurontin’s abuses, its FDA-approved uses, or Plaintiff’s failure to request any further

medical treatment after his March 10 refusal. Under these circumstances, Plaintiff has failed to

show that a genuine dispute of material fact exists with regards to Defendant Flitt’s alleged

deliberate indifference to a serious medical need. Nor has Plaintiff demonstrated that a genuine

dispute of material fact exists with regards to Defendant Flitt’s alleged supervisory liability.

        Defendant Flitt will therefore be granted summary judgment on Plaintiff’s claim of

deliberate indifference to a serious medical need.

(4)     Unwanted Medical Care

        Plaintiff alleges that, despite Plaintiff’s refusal of medical care, Nurse Carter tested his



                                                    40
blood sugar with a finger stick and measured his temperature and blood pressure while Defendants

Branch and Whitlock held him in a chair in the presence of Defendants Hughes and Long.

         Plaintiff admits in his Amended Complaint that he “advised [the intake officer] that he had

… diabetes … [and] complained of shortness of breath and body aches and pains,” and that he

had a “low grade fever” at intake. (Doc. No. 62 at 3). Defendants Flitt and Carter have submitted

affidavits stating that the three tests performed by Carter were in accordance with standard,

acceptable medical protocol and practice and were necessary to determine whether Plaintiff had

the capacity to accept or refuse medical care in light of his conditions. (Doc. No. 97-1 at 2-3);

(Doc. No. 97-2 at 1-2). Defendant Carter denies that she acted with malice or enmity of any type

toward Plaintiff (Doc. No. 97-2 at 2). Defendants Flitt and Carter both state in their affidavits that,

once it was determined that those tests were within acceptable limits and documented, Plaintiff

received no further medical treatment of any type during his incarceration at the Gaston County

Jail. (Id.).

         The parties agree that the scope of the disputed medical intrusion was an oral temperature

check, finger stick blood sugar test and blood pressure cuff. The record conclusively establishes

that, after the three tests came back within acceptable limits, Plaintiff’s refusal was noted in the

medical records and he was not subjected to any further medical intervention except the cleaning

of his head wound to which he consented. Although Plaintiff contends that Defendant Carter was

motivated by malice because Plaintiff had given her problems before, he does not refute Flitt’s and

Carter’s affidavit statements that the three tests were necessary to determine whether he had the

capacity to consent to or refuse medical treatment. Plaintiff has failed to demonstrate a genuine

dispute of material fact that there was a rational basis for the imposition of three unwanted and

minimally intrusive medical tests under these circumstances, or that the correctional officers who



                                                  41
were present failed to intervene in conduct that subjected Plaintiff to an excessive risk to his health

or safety or otherwise violated his constitutional rights.

        Therefore, summary judgment will be granted in favor of Defendants on Plaintiff’s claim

that he was subjected to unwanted medical treatment.

(5)     Supervisory Claims

        Plaintiff alleges that Sheriff Cloninger failed to have policies in place to prevent assault

and battery, failed to enforce policies or have basic training for staff regarding the right to refuse

medical treatment, and failed to have in place and/or enforce policy to ensure that a trained

supervisor be present to prevent assault and battery by overzealous staff when a prisoner refuses

to leave his cell for any reason.

        Defendants have provided evidence that Defendant Cloninger does not set medical policy

or oversee medical staff and protocol, and that medical staff are not employees of the Sheriff.

Plaintiff has failed to come forward with any evidence to refute Defendants’ evidence. He has

failed to demonstrate the existence of a genuine dispute of material fact with regards to the

foregoing. Further, Plaintiff has failed to demonstrate that the medical Defendants violated his

constitutional rights. Therefore, this supervisory claims against Sheriff Cloninger upon which his

medical § 1983 claims were based, also fails. See Grayson v. Peed, 195 F.3d 692, 696 (4th Cir.

1999) (claims against sheriff that the policies, customs, and training at a detention center were

inadequate and that these shortcomings caused the sheriff’s employees to be deliberately

indifferent to plaintiff’s serious medical needs and to use excessive force against him “fails for a

variety of reasons, most notably because [the sheriff’s] officers have not violated any of

[plaintiff’s] constitutional rights.”).

        Defendant Cloninger has also presented evidence that he has implemented policies and



                                                  42
procedures within the Jail to maintain order and discipline including a Use of Force policy that

authorizes force to maintain order and safety in the Jail and to defend when the use of force is used

or imminent against them, and to assist medical personnel at the nurses’ station to maintain or

restore order. Defendants have presented evidence that Sheriff Cloninger hires individuals to work

in the jail as detention officers who receive the training required by the State of North Carolina,

that Officers Branch, Whitlock, Long, and Sergeant Hughes’ certifications were in good standing

and they were up-to-date on all training as of the date of the incident addressed in the Amended

Complaint. Plaintiff fails to dispute this evidence and has not demonstrated the existence of a

genuine dispute of material fact that Defendant Cloninger knew his subordinates were engaged in

conduct that posed a pervasive and unreasonable risk of constitutional injury, that he was

deliberately indifferent to or tacitly authorized offensive practices, or that any deficiency in policy,

procedure, or training actually caused a constitutional violation of any kind. see, e.g., Grayson,

195 F.3d at 697 (granting sheriff summary judgment on claims by the estate of a deceased detainee

of inadequate training of detention center employees where there was evidence that the detention

center had been accredited for more than 10 years by two organizations whose training

requirements exceed minimal constitutional standards and the detainee’s estate failed to explain

how any deficiency in training actually caused a constitutional violation) (citing City of Canton,

Ohio v. Harris, 489 U.S. 378, 388, 109 S. Ct. 1197, 1204, 103 L. Ed. 2d 412 (1989) (applying the

deliberate indifference analysis to a failure-to-train § 1983 claim)).

        Accordingly, Defendant Cloninger will be granted summary judgment on the claims

against him as a supervisor.

(6)     Qualified Immunity

        Summary judgment is being granted in favor of the medical Defendants because no



                                                  43
constitutional violations occurred, and in favor of Defendant Cloninger as a supervisor. Therefore,

those Defendants are entitled to qualified immunity on those claims as well. However, because

genuine disputes of material fact preclude summary judgment on Plaintiff’s excessive force claims,

the Court cannot determine at this juncture whether Defendants are entitled to qualified immunity

on those claims and summary judgment will be denied.

(7)      North Carolina Claims

         Plaintiff asserts state law claims of assault and battery, 6 and negligence.7 Defendant Carter

argues that the assault and battery claims based on the medical testing she performed on Plaintiff

should be dismissed because her actions were reasonably related to legitimate penological

interests, were within the scope of her professional judgment, were done because she believed

them to be medically necessary, and were done without any malice or ill-will towards Plaintiff.

Defendants Branch, Whitlock, Hughes, Long, and Cloninger argue that they are immune from

Plaintiff’s state-law claims pursuant to governmental immunity because they were performing

under their governmental functions and to public official immunity because the record does not

reveal any action that was malicious, corrupt, or outside the scope of official duties.

         Defendants will be granted summary judgment on the state-law claims against them in their

official capacities because there is no genuine dispute of material fact that Defendants were


         6
           North Carolina follows common-law principles governing assault and battery. An assault is an offer to show
violence to another without striking him, and battery is the carrying of the threat into effect by the infliction of a blow.
Dickens v. Puryear, 302 N.C. 437, 445, 276 S.E.2d 325, 330 (1981). While a civil action for assault is available under
North Carolina law, the use of force under the circumstances must be excessive for the claimant to prevail. Myrick v.
Cooley, 91 N.C. App. 209, 215, 371 S.E.2d 492, 496 (1988). Whether force was excessive is judged by a standard of
objective reasonableness. Jordan v. Civil Svc. Bd., 153 N.C.App. 691, 698, 570 S.E.2d 912, 918 (2002).
         7
           North Carolina law requires that “in order to prevail in a negligence action, [a plaintiff] must offer evidence
of the essential elements of negligence: duty, breach of duty, proximate cause, and damages.” Blackwell v. Hatley,
202 N.C.App. 208, 212, 688 S.E.2d 742, 746 (2010); Camalier v. Jeffries, 340 N.C. 699, 460 S.E.2d 133, 136 (1995).
“Actionable negligence is the failure to exercise the degree of care which a reasonable and prudent person would
exercise under similar conditions. A defendant is liable for his negligence if the negligence is the proximate cause of
injury to a person to whom the defendant is under a duty to use reasonable care.” Hart v. Ivey, 332 N.C. 299, 420
S.E.2d 174 (1992) (internal citations omitted).

                                                            44
discharging governmental functions and that their immunity was not waived by liability insurance.

See (Doc. No. 88-1 at 3) (evidence that there is no liability insurance that waives governmental or

sovereign immunity or covers the North Carolina State claims of assault, battery, or negligence

alleged by Plaintiff.).

        With regards to Plaintiff’s individual capacity claims, the Court has determined that

Defendants should be granted summary judgment on Plaintiff’s federal medical claims because no

constitutional violation occurred. The same is true of the supervisory claims against Defendant

Cloninger. No genuine dispute of material fact exists with regards to the existence of a legitimate

penological interest, lack of malice, or actions outside of the scope of medical duties with regards

to these claims. Therefore, Defendants’ Motion for Summary Judgment will be granted on

Plaintiff’s state-law claims related to medical care and against Defendant Cloninger as a

supervisor. See generally Maney v. Garrison, 681 Fed. Appx. 210 (4th Cir. 2017) (affirming

summary judgment in favor of defendant on a state-law battery claim because, “having determined

that [the defendant police officer] transgressed no clearly established constitutional boundaries,

that theory of maliciousness fails.”).

        However, the Court has denied summary judgment on Plaintiff’s federal claims regarding

the use of excessive force because a genuine dispute of material fact exists regarding whether

Defendants Branch and Whitlock’s actions were malicious. The Court is unable to determine at

this juncture whether public officer immunity applies, and therefore, Defendants Branch and

Whitlock’s Motion for Summary Judgment of the state law claims related to their alleged use of

excessive force will be denied.

        IV.     PENDING MOTION

        Plaintiff has filed a Motion seeking an extension of time to file a response to Defendants



                                                45
              Carter and Flitt’s Motion for Summary Judgment. (Doc. No. 101). Plaintiff’s Motion will be

              granted insofar as his Response has been accepted as timely filed.

                        V.      CONCLUSION

                        Based on the foregoing, Defendants’ Motions for Summary Judgment are granted in part

              and denied in part and Plaintiff’s Motion for an Extension of Time is granted.

                        IT IS, THEREFORE, ORDERED that:

                        1. Defendants Branch, Cloninger, Hughes, Long, and Whitlock’s Motion for Summary

                             Judgment, (Doc. No. 88), is GRANTED in part and DENIED in part. The case will

                             proceed to trial on Plaintiff’s excessive force claims against Defendants Branch and

                             Whitlock as well as the related state law claims.

                        2. Defendants Carter and Flitt’s Motion for Summary Judgment, (Doc. No. 97), is

                             GRANTED.

                        3. Plaintiff’s Motion for an Extension of Time, (Doc. No. 101), is GRANTED as stated

                             in this Order.

                        4. The Court sua sponte DISMISSES this action as to Defendant Allie without prejudice.

                        5. The Clerk is respectfully instructed to use reasonable efforts to locate a volunteer

                             lawyer to assist Plaintiff at trial pursuant to 3:19-mc-13.


Signed: March 3, 2020




                                                                   46
